DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 87, 88, 90, and 91 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baumberg (US 2003/0218607, referred to herein as “Baumberg”) in view of Chuanggui (US 2005/0215879, referred to herein as “Chuanggui”).

Regarding claim 87, Baumberg discloses: A tool tracking method comprising: 
determining a computer model of a tool (Baumberg: paragraph [0036], disclosing determination of a 3D computer model of the surface shape of an object); 
receiving a captured image including a view of the tool (Baumberg: paragraphs [0047] and [0048], disclosing input of captured images of an object); 
determining an estimated position and orientation of the tool from the captured image (Baumberg: paragraphs [0050] and [0051], disclosing defining of a common coordinate system based on the input images and processing of the image data to generate a 3D computer surface shape model of the object), and positioning and orienting the computer model at that estimated position and orientation in reference to the captured image (Baumberg: paragraph [0075], disclosing that a generated 3D polygon mesh representing the surface shape of the object is registered to the input images in the set so that its position and orientation is known relative to the positions and orientations of the input images); and 
modifying the estimated position and orientation of the computer model with respect to an image of the tool in the captured image until the computer model approximately overlays the image (Baumberg: paragraphs [0077] and [0078], disclosing modifying the estimated position and orientation of the polygon mesh by associated the 3D model with texture coordinates to define an image texture map; paragraph [0119], disclosing that the process of adding texture information may include displaying an overlay of the polygon mesh over image information of the object)…
Baumberg does not explicitly disclose: to correct the estimated position and orientation of the tool for the captured image.
However, Chuanggui discloses: to correct the estimated position and orientation of the tool for the captured image (Chuanggui: paragraph [0048], disclosing use of a virtual object—e.g., a computer generated model of a real object; paragraph [0053], disclosing that the virtual object can be aligned with the real object; paragraphs [0060] and [0061], disclosing that an overlay error can be determined that defines locational differences between the object in captured images and the virtual object; paragraphs [0078] through [0080], disclosing use of the overlay error to calibrate the computer model).
At the time the invention was made, it would have been obvious for a person having ordinary skill in the art to use the position and orientation correction of Chuanggui in the method of Baumberg.
One would have been motivated to modify Baumberg in order to better evaluate and calibrate video-based augmented systems such as surgical systems that use computer models along with surgical tools (Chuanggui: paragraphs [0002] and [0022]).

	Regarding claim 88, Baumberg and Chuanggui disclose: The method according to claim 87, wherein the modification of the estimated position and orientation of the computer model with respect to the image of the tool in the captured image, comprises: determining the modified position and orientation of the computer model that approximately overlays the tool image by minimizing a difference between the computer model and the image of the tool (Chuanggui: paragraphs [0060] and [0061], disclosing that an overlay error can be determined that defines locational differences between the object in captured images and the virtual object; paragraphs [0078] through [0080], disclosing use of the overlay error to calibrate the computer model; claim 7, disclosing use of a minimum difference in the computer model calibration).
	The motivation for combining Baumberg and Chuanggui has been discussed in connection with claim 1, above.

Regarding claim 90, Baumberg and Chuanggui disclose: The method according to claim 87, further comprising: extracting a silhouette of the computer model of the tool; extracting edges of the image of the tool in the captured image; and positioning and rotating the silhouette of the computer model until the silhouette of the computer model approximately overlays the edges of the image of the tool within the captured image (Baumberg: paragraph [0071], disclosing extraction of a silhouette of the object and determination of a silhouette of the 3D model; paragraph [0100], disclosing rotation of the polygon mesh of the computer model; paragraph [0094], disclosing display of the polygon mesh overlaid on top of the image).

	Regarding claim 91, Baumberg and Chuanggui disclose: The method according to claim 90, further comprising: removing lines in the silhouette of the computer model of the tool corresponding to hidden lines in the image of the tool in the captured image prior to positioning and rotating the silhouette of the computer model until the silhouette of the computer model approximately overlays the edges of the image of the tool within the captured image (Baumberg: paragraph [0100], disclosing rotation of the polygon mesh of the computer model; paragraph [0094], disclosing display of the polygon mesh overlaid on top of the image; paragraph [0074], disclosing that the polygon mesh may include voxels—e.g., hidden lines—that are excluded during a rendering of a surface model of the object).

Claim 89 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baumberg in view of Chuanggui as applied to claim 87 above, and further in view of Sakiyama (US 2004/0019255, referred to herein as “Sakiyama”).

Regarding claim 89, Baumberg and Chuanggui disclose: The method according to claim 87, as recited above.
Baumberg and Chuanggui do not explicitly disclose: wherein the captured image is captured by a stereo endoscope inserted into an area of the body.
	However, Sakiyama discloses: wherein the captured image is captured by a stereo endoscope inserted into an area of the body (Sakiyama: paragraph [0047], disclosing a stereo endoscope for insertion into the area of a body; paragraph [0049], disclosing generation of images from the endoscope).
	At the time the invention was made, it would have been obvious for a person having ordinary skill in the art to use the endoscope of Sakiyama in the method of Baumberg and Chuanggui.
	One would have been motivated to modify Baumberg and Chuanggui in this manner in order to reliably and correctly measure on inspected object during a medical procedure (Sakiyama: paragraphs [0019] through [0027]).

Allowable Subject Matter
Claims 92, 93, and 94 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Baumberg—either alone or in combination with other prior art of record—does not teach, suggest, or disclose where the positioning and rotating of the silhouette of the computer model until the silhouette approximately overlays the edges of the image of the tool within the captured image, comprises: determining a difference between the silhouette of the computer model and the image of the tool in the captured image; and positioning and rotating the silhouette of the computer model until the difference is minimized.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484